In a proceeding pursuant to CPLR article 78 to review a determination by respondents dated July 21, 1981, which, after a hearing, terminated petitioner’s employment with the Nassau County Probation Department, the appeal is from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated September 25, 1984, which dismissed the petition.
Judgment affirmed, with costs.
Both this court and the Court of Appeals have previously determined that there was substantial evidence supporting respondents’ determination, within the four corners of the record. The issues raised by petitioner in the instant proceeding do not change this result. Therefore, the petition was properly dismissed (see, Sinicropi v Bennett, 92 AD2d 309, affd 60 NY2d 918). Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.